DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-5, 9-11, 13-14, 16-17, 21-23, 25-26, 28-29, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Haris et al. (WO 2014165775) hereinafter Haris, in view of Castelli, D., et al. (“In Vivo MRI multicontrast kinetic analysis of the uptake and intracellular trafficking of paramagnetically labeled liposomes,” Journal of Controlled Release, 2010. Vol. 144. P. 271-279) hereinafter Castelli. 
Regarding claim 1, Haris teaches: A method of planning, guiding and/or monitoring a therapeutic procedure (paragraph [0008], lines 1-6), comprising: 
Administering an exogenous non-labeled therapeutic agent to a subject (paragraph [0006], lines 1-8; PLG-paclitaxel and other PLG conjugated drugs are considered non-labeled as these drugs are already conjugated for cancer targeting purposes and are not paramagnetic, radioactive, or magnetically enriched; [0019]; [0026]; [0027], paclitaxel and camptothecin conjugated with PLG are considered to be an exogenous non-labeled therapeutic agent, “PLG+DRUG”; paragraph [0029], lines 3-5; [0030]), 
Said exogenous non-labeled therapeutic agent comprising at least one proton that is exchangeable with protons in surrounding water molecules enabling detection of said proton by a chemical exchange saturation transfer (CEST) process ([0008], lines 3-6; NH2 is the end group that contains the water-exchangeable proton used in CEST imaging; [0017]; [0019]; [0021]; [0025]-[0027], PLG+Drug is considered to be a exogenous non-labeled therapeutic agent does not include a label for imaging purposes, but rather PLG for drug delivery and treatment effectiveness; [0029]; [0030]), 
acquiring, CEST magnetic resonance signals of said exogenous non-labeled therapeutic agent within a region of interest of said subject (figure 4, CEST map images; [0019]; paragraph [0025], lines 1-8; [0026]-[0029]),

Primary reference Haris fails to teach:
acquiring, at a plurality of times subsequent to said administering, a plurality of CEST magnetic resonance signals of said exogenous therapeutic agent within a region of interest of said subject
each of said plurality of CEST magnetic resonance signals corresponding to exchange of protons from the exogenous non-labeled therapeutic agent with protons in free water molecules at each of the plurality of times
However, the analogous art of Castelli of an MRI imaging method for determining the accumulation of tumor-targeted liposomes using CEST (abstract) teaches:
acquiring, at a plurality of times subsequent to said administering, a plurality of CEST magnetic resonance signals of said exogenous agent within a region of interest of said subject (page 272, 2.4 MRI measurements, “CEST contrast enhanced MR images were acquired”, “Z-spectra and T2 measurements were acquired before and after the intratumor injection of the Tm(III)-based vesicles; page 273, Results, CEST maps… were acquired over the first 48 hrs post injection; page 274, figure 1, ST maps, 10’, 45’, 90’, 2 hr, 24 hr; see also pages 276-278, Discussion)
each of said plurality of CEST magnetic resonance signals corresponding to exchange of protons from the exogenous agent with protons in free water molecules at 2.4 MRI measurements; page 273, Results, CEST maps… were acquired over the first 48 hrs post injection; page 274, figure 1; page 275, “water exchange rates”; see also pages 276-278, Discussion, “water proton signal”, “water protons that are properly shifted”, “intraliposomal water resonance”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CEST drug therapy imaging method of Haris to incorporate the plurality of CEST magnetic resonance imaging measurements as taught by Castelli because it enables the determination of drug efficacy, accumulation in targeted regions, and uptake in diseased cells (page 271, Introduction, paragraphs 1-3). This provides a physician with a more accurate analysis of treatment effectiveness and better information to update or modify treatment protocols.
Regarding claim 2, the combined references of Haris and Castelli teach all of the limitations of claim 1. Primary reference Haris further teaches: 
Wherein the CEST magnetic resonance signals indicate a spatial distribution of the exogenous non-labeled therapeutic agent in the tissue (paragraph [0025], lines 1-8; figure 4, image 120, image 122, image 124) and the at least one of a therapeutic plan or therapeutic effect is based on an assessment of the spatial distribution of the exogenous non-labeled therapeutic agent in the tissue (paragraph [0030], lines 2-8). 
Regarding claim 4, the combined references of Haris and Castelli teach all of the limitations of claim 1. Primary reference Haris further teaches:

Assessing activity of the enzymes based on said plurality of magnetic resonance signals (paragraph [0017], lines 5-12, paragraph [0018], lines 1-9)
predicting resistance to the exogenous non-labeled therapeutic agent based on the activity of the enzyme (paragraph [0018], lines 4-10; paragraph [0019], lines 1-10).
Regarding claim 5, the combined references of Haris and Castelli teach all of the limitations of claim 1. Primary reference Haris further teaches:
 wherein said water exchangeable proton corresponds to at least one of an OH, NH2 or NH group (paragraph [0008], lines 3-6; NH2 is the end group that contains the water-exchangeable proton used in CEST imaging).
Regarding claim 9, the combined references of Haris and Castelli teach all of the limitations of claim 1. Primary reference Haris further teaches:
wherein said exogenous non-labeled therapeutic agent is at least one of a drug, a drug analog, or a drug modulator (paragraph [0006], lines 3-8; paragraph [0019], lines 1-5).
Regarding claim 10, the combined references of Haris and Castelli teach all of the limitations of claim 1. Primary reference Haris further teaches:
wherein said exogenous non-labeled therapeutic agent is an anticancer drug ([0006]; [0019]; [0026]; [0027]; [0029]; [0030]).
Regarding claim 11, the combined references of Haris and Castelli teach all of the limitations of claim 1. Primary reference Haris further teaches:

Regarding claim 13, primary reference Haris teaches:
A non-transitory, computer-readable storage medium for planning, guiding and/or monitoring a therapeutic procedure, the computer-readable storage medium comprising computer-executable instructions that, when executed by a computer, cause the computer to perform (figure 6, paragraph [0032]): 
acquiring a plurality of chemical exchange saturation transfer (CEST) magnetic resonance signals (figure 4, CEST map; paragraph [0025], lines 1-8) of an exogenous non-labeled therapeutic agent that has been previously administered to a subject ([0006], lines 1-8; PLG-paclitaxel and other PLG conjugated drugs are considered non-labeled as these drugs are already conjugated for cancer targeting purposes and are not paramagnetic, radioactive, or magnetically enriched; [0019]; [0026]; [0027], paclitaxel and camptothecin conjugated with PLG are considered to be an exogenous non-labeled therapeutic agent, “PLG+DRUG”; paragraph [0029], lines 3-5; [0030]), 
wherein the acquiring step acquires the plurality of magnetic resonance signals within a region of interest of said subject (figure 4, region of interest is the brain), said exogenous non-labeled therapeutic agent comprising at least one proton that is exchangeable with protons in surrounding water molecules enabling detection of said proton by a CEST process (paragraph [0008], lines 3-6; NH2 is the end group that contains the water-exchangeable proton used in CEST imaging; [0017]; [0019]; [0021]; [0025]-[0027], PLG+Drug is considered to be a exogenous non-labeled therapeutic 
and assessing at least one of a therapeutic plan or therapeutic effect of said exogenous non-labeled therapeutic agent in tissue of said subject based on said plurality of magnetic resonance signals (paragraph [0026], lines 2-6, the therapeutic response is monitored to stage tumor aggressiveness; paragraph [0027], lines 3-5; paragraph [0030], lines 6-8).
Primary reference Haris fails to teach:
Wherein the acquiring step acquires, at a plurality of times subsequent to said administering, the plurality of magnetic resonance signals within a region of interest of said subject
Each of said plurality of CEST magnetic resonance signals corresponding to exchange of protons from the exogenous non-labeled therapeutic agent with protons in free water molecules at each of the plurality of times 
However, the analogous art of Castelli of an MRI imaging method for determining the accumulation of tumor-targeted liposomes using CEST (abstract) teaches:
Wherein the acquiring step acquires, at a plurality of times subsequent to said administering, the plurality of magnetic resonance signals within a region of interest of said subject (page 272, 2.4 MRI measurements, “CEST contrast enhanced MR images were acquired”, “Z-spectra and T2 measurements were acquired before and after the intratumor injection of the Tm(III)-based vesicles; page 273, Results, CEST maps… were acquired over the first 48 hrs post injection; page 274, figure 1, ST maps, 10’, 45’, 90’, 2 hr, 24 hr; see also pages 276-278, Discussion)
2.4 MRI measurements; page 273, Results, CEST maps… were acquired over the first 48 hrs post injection; page 274, figure 1; page 275, “water exchange rates”; see also pages 276-278, Discussion, “water proton signal”, “water protons that are properly shifted”, “intraliposomal water resonance”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CEST drug therapy imaging method of Haris to incorporate the plurality of CEST magnetic resonance imaging measurements as taught by Castelli because it enables the determination of drug efficacy, accumulation in targeted regions, and uptake in diseased cells (page 271, Introduction, paragraphs 1-3). This provides a physician with a more accurate analysis of treatment effectiveness and better information to update or modify treatment protocols.
Regarding claim 14, the combined references of Haris and Castelli teach all of the limitations of claim 13. Primary reference Haris further teaches:
wherein the CEST magnetic resonance signals indicate a spatial distribution of the exogenous non-labeled therapeutic agent in the tissue (paragraph [0025], lines 1-8; figure 4, image 120, image 122, image 124), and 
the at least one of a therapeutic plan or therapeutic effect is based on an assessment of the spatial distribution of the exogenous non-labeled therapeutic agent in the tissue (paragraph [0030], lines 2-8).

further comprising computer-executable instructions that, when executed by a computer, cause the computer to perform:
acquiring a plurality of CEST magnetic resonance signals of enzymes linked to the exogenous non-labeled therapeutic agent (figure 4, CEST map images; paragraph [0025], lines 1-8; paragraph [0017], lines 5-12);
assessing activity of the enzymes based on said plurality of magnetic resonance signals (paragraph [0017], lines 5-12, paragraph [0018], lines 1-9); 
and predicting resistance to the exogenous non-labeled therapeutic agent based on the activity of the enzymes (paragraph [0018], lines 4-10; paragraph [0019], lines 1-10).
Regarding claim 17, the combined references of Haris and Castelli teach all of the limitations of claim 13. Primary reference Haris further teaches:
wherein said water exchangeable proton corresponds to at least one of an OH, NH2 or NH group (paragraph [0008], lines 3-6; NH2 is the end group that contains the water-exchangeable proton used in CEST imaging).
Regarding claim 21, the combined references of Haris and Castelli teach all of the limitations of claim 13. Primary reference Haris further teaches:
wherein said exogenous non-labeled therapeutic agent is at least one of a drug, a drug analog, or a drug modulator (paragraph [0006], lines 3-8; paragraph [0019], lines 1-5).

wherein said exogenous non-labeled therapeutic agent is an anticancer drug (paragraph [0006], lines 3-8).
Regarding claim 23, the combined references of Haris and Castelli teach all of the limitations of claim 13. Primary reference Haris further teaches:
wherein said exogenous non-labeled therapeutic agent comprises a drug delivery system (paragraph [0006], lines 1-8; paragraph [0019], line 3).
Regarding claim 25, primary reference Haris teaches:
A system for planning, guiding and/or monitoring a therapeutic procedure, comprising: 
a data processing system (figure 6; paragraph [0032]); 
and a display system configured to communicate with said data processing system, wherein said data processing system comprises non-transitory, computer- executable instructions that, when executed by said data processing system, causes the data processing system to perform (figure 5, display 132; figure 6, monitor 247; paragraph [0032]): 
acquiring a plurality of chemical exchange saturation transfer (CEST) magnetic resonance signals (figure 4, CEST map images; paragraph [0025], lines 1-8) of an exogenous non-labeled therapeutic agent that has been previously administered to a subject (paragraph [0006], lines 1-8; PLG-paclitaxel and other PLG conjugated drugs are considered non-labeled as these drugs are already conjugated for cancer targeting purposes and are not paramagnetic, radioactive, or magnetically enriched; paragraph 2 is the end group that contains the water-exchangeable proton used in CEST imaging; [0017]; [0019]; [0021]; [0025]-[0027], paclitaxel and camptothecin conjugated with PLG are considered to be an exogenous non-labeled therapeutic agent, “PLG+DRUG”; paragraph [0029], lines 3-5; [0030]), wherein the acquiring step acquires the plurality of magnetic resonance signals within a region of interest of said subject (figure 4, images 120, 122, 124; region of interest is the brain; [0019]; paragraph [0025], lines 1-8; [0026]-[0029]), said exogenous non-labeled therapeutic agent comprising at least one proton that is exchangeable with protons in surrounding water molecules enabling detection of said proton by a CEST process (paragraph [0008], lines 3-6; NH2 is the end group that contains the water-exchangeable proton used in CEST imaging; [0017]; [0019]; [0021]; [0025]-[0027], PLG+Drug is considered to be a exogenous non-labeled therapeutic agent does not include a label for imaging purposes, but rather PLG for drug delivery and treatment effectiveness; [0029]; [0030]); 
and assessing at least one of a therapeutic plan or therapeutic effect of said exogenous non-labeled therapeutic agent in tissue of said subject based on said plurality of magnetic resonance signals (paragraph [0026], lines 2-6, the therapeutic response is monitored to stage tumor aggressiveness; paragraph [0027], lines 3-5; paragraph [0030], lines 6-8).
Primary reference Haris fails to teach:
Wherein the acquiring step acquires, at a plurality of times subsequent to said administering, the plurality of magnetic resonance signals within a region of interest of said subject 

However, the analogous art of Castelli of an MRI imaging method for determining the accumulation of tumor-targeted liposomes using CEST (abstract) teaches:
Wherein the acquiring step acquires, at a plurality of times subsequent to said administering, the plurality of magnetic resonance signals within a region of interest of said subject (page 272, 2.4 MRI measurements, “CEST contrast enhanced MR images were acquired”, “Z-spectra and T2 measurements were acquired before and after the intratumor injection of the Tm(III)-based vesicles; page 273, Results, CEST maps… were acquired over the first 48 hrs post injection; page 274, figure 1, ST maps, 10’, 45’, 90’, 2 hr, 24 hr; see also pages 276-278, Discussion)
Each of said plurality of CEST magnetic resonance signals corresponding to exchange of protons from the exogenous agent with protons in free water molecules at each of the plurality of times (page 272, 2.4 MRI measurements; page 273, Results, CEST maps… were acquired over the first 48 hrs post injection; page 274, figure 1; page 275, “water exchange rates”; see also pages 276-278, Discussion, “water proton signal”, “water protons that are properly shifted”, “intraliposomal water resonance”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CEST drug therapy imaging method of Haris to incorporate the plurality of CEST magnetic resonance imaging measurements as taught by Castelli because it enables the determination of drug efficacy, accumulation in targeted regions, and uptake in diseased cells (page 271, Introduction, paragraphs 1-3). This provides a physician with a more accurate analysis of treatment effectiveness and better information to update or modify treatment protocols.
Regarding claim 26, the combined references of Haris and Castelli teach all of the limitations of claim 25. Primary reference Haris further teaches:
wherein the CEST magnetic resonance signals indicate a spatial distribution of the exogenous non-labeled therapeutic agent in the tissue (paragraph [0025], lines 1-8; figure 4, image 120, image 122, image 124), and the at least one of a therapeutic plan or therapeutic effect is based on an assessment of the spatial distribution of the exogenous non-labeled therapeutic agent in the tissue (paragraph [0030], lines 2-8).
Regarding claim 28, the combined references of Haris and Castelli teach all of the limitations of claim 25. Primary reference Haris further teaches:
wherein said data processing system comprises non-transitory, computer-executable instructions that, when executed by said data processing system, causes the data processing system to perform: 
acquiring a plurality of CEST magnetic resonance signals of enzymes linked to the exogenous non-labeled therapeutic agent (figure 4, CEST map images; paragraph [0025], lines 1-8; paragraph [0017], lines 5-12);
assessing activity of the enzymes based on said plurality of magnetic resonance signals (paragraph [0017], lines 5-12, paragraph [0018], lines 1-9); 
and predicting resistance to the exogenous non-labeled therapeutic agent based on the activity of the enzymes (paragraph [0018], lines 4-10; paragraph [0019], lines 1-10).

wherein said water exchangeable proton corresponds to at least one of an OH, NH2 or NH group (paragraph [0008], lines 3-6; NH2 is the end group that contains the water-exchangeable proton used in CEST imaging).
Regarding claim 33, the combined references of Haris and Castelli teach all of the limitations of claim 25. Primary reference Haris further teaches:
wherein said exogenous non-labeled therapeutic agent is at least one of a drug, a drug analog, or a drug modulator (paragraph [0006], lines 3-8; paragraph [0019], lines 1-5).
Regarding claim 34, the combined references of Haris and Castelli teach all of the limitations of claim 25. Primary reference Haris further teaches:
wherein said exogenous non-labeled therapeutic agent is an anticancer drug (paragraph [0006], lines 3-8).
Regarding claim 35, the combined references of Haris and Castelli teach all of the limitations of claim 25. Primary reference Haris further teaches:
wherein said exogenous non-labeled therapeutic agent comprises a drug delivery system (paragraph [0006], lines 1-8; paragraph [0019], line 3).
Claims 3, 15, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Haris, in view of Castelli as applied to claim 2, 14, or 26 above, and further in view of Reddy et al. (U.S. Pub. No. 20120019245) hereinafter Reddy. 
	Regarding claim 3, the combined references of Haris and Castelli teach all of the limitations of claim 2. Primary reference Haris fails to teach:

However, the analogous art of Castelli of an MRI imaging method for determining the accumulation of tumor-targeted liposomes using CEST (abstract) teaches:
wherein: the CEST magnetic resonance signals indicate an effective concentration of the CEST probe in the tissue, (page 274, see concentration of magnetic resonance probes in a compartment; page 275, concentration of the probe (non-labeled therapeutic agent in the combined invention) in the regions according to equation 3 which shows that the MRI response signal is a function of the concentration in the tissue; page 278, col 1 and col 2), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CEST drug therapy imaging method of Haris and Castelli to utilize the effective concentration measurement as taught by Castelli because concentration provides a quantitative measurement of accumulation in tissue, which provides a more accurate measurement to the user for treatment determination (page 278, col 1). 
Primary reference Haris further fails to teach:
and the at least one of a therapeutic plan or therapeutic effect is based on an assessment of the effective concentration of the exogenous non-labeled therapeutic agent in the tissue
However, the analogous art of Reddy of using CEST MRI to study disease states (abstract, lines 1-7) teaches: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CEST drug therapy imaging method of Haris and Castelli to utilize the concentration quantification and mapping as taught by Reddy because mapping could serve as in vivo surrogate marker of therapeutic efficacy in trails of agents designed to reduce neurotoxicity mediated by the activated glial cells during early disease onset in AD, this can further aid drug discovery efforts (paragraph [0159], lines 5-11). 
Regarding claim 15, the combined references of Haris and Castelli teach all of the limitations of claim 14. Primary reference Haris fails to teach:
wherein: the CEST magnetic resonance signals indicate an effective concentration of the exogenous non-labeled therapeutic agent in the tissue, and 
However, the analogous art of Castelli of an MRI imaging method for determining the accumulation of tumor-targeted liposomes using CEST (abstract) teaches:
wherein: the CEST magnetic resonance images indicate an effective concentration of the CEST probe in the tissue (page 274, see concentration of magnetic resonance probes in a compartment; page 275, concentration of the probe (non-labeled therapeutic agent in the combined invention) in the regions according to equation 3 which shows that the MRI response signal is a function of the concentration in the tissue; page 278, col 1 and col 2), 

Primary reference Haris further fails to teach:
the at least one of a therapeutic plan or therapeutic effect is based on an assessment of the effective concentration of the exogenous non-labeled therapeutic agent in the tissue
However, the analogous art of Reddy of using CEST MRI to study disease states (abstract, lines 1-7) teaches: 
and the at least one of a therapeutic plan or therapeutic effect is based on an assessment of the effective concentration of the non-labeled therapeutic agent in the tissue (paragraph [0014], lines 4-7; the efficacy of treatment of the disease states is considered to be therapeutic effect)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CEST drug therapy imaging method of Haris and Castelli to utilize the concentration quantification and mapping as taught by Reddy because mapping could serve as in vivo surrogate marker of therapeutic efficacy in trails of agents designed to reduce neurotoxicity mediated by the activated glial cells during early disease onset in AD, this can further aid drug discovery efforts (paragraph [0159], lines 5-11). 

wherein: the CEST magnetic resonance signals indicate an effective concentration of the exogenous non-labeled therapeutic agent in the tissue, 
However, the analogous art of Castelli of an MRI imaging method for determining the accumulation of tumor-targeted liposomes using CEST (abstract) teaches:
wherein: the CEST magnetic resonance images indicate an effective concentration of the CEST probe in the tissue (page 274, see concentration of magnetic resonance probes in a compartment; page 275, concentration of the probe (non-labeled therapeutic agent in the combined invention) in the regions according to equation 3 which shows that the MRI response signal is a function of the concentration in the tissue; page 278, col 1 and col 2),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CEST drug therapy imaging method of Haris and Castelli to utilize the effective concentration measurement as taught by Castelli because concentration provides a quantitative measurement of accumulation in tissue, which provides a more accurate measurement to the user for treatment determination (page 278, col 1). 
Primary reference Haris further fails to teach:
and the at least one of a therapeutic plan or therapeutic effect is based on an assessment of the effective concentration of the exogenous non-labeled therapeutic agent in the tissue.

and the at least one of a therapeutic plan or therapeutic effect is based on an assessment of the effective concentration of the non-labeled therapeutic agent in the tissue (paragraph [0014], lines 4-7; the efficacy of treatment of the disease states is considered to be therapeutic effect).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CEST drug therapy imaging method of Haris and Castelli to utilize the concentration quantification and mapping as taught by Reddy because mapping could serve as in vivo surrogate marker of therapeutic efficacy in trails of agents designed to reduce neurotoxicity mediated by the activated glial cells during early disease onset in AD, this can further aid drug discovery efforts (paragraph [0159], lines 5-11). 
Claims 6, 8, 18, 20, 30, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Haris, in view of Castelli as applied to claim 1, 17, or 29 above, and further in view of Kogan, F., et al. (Chemical Exchange Saturation Transfer (CEST) Imaging: Description of Technique and Potential Clinical Applications. Innovations in Clinical MRI, 2013. Vol 1. p. 102-114) hereinafter Kogan.
Regarding claim 6, the combined references of Haris and Castelli all of the limitations of claim 1. Primary reference Haris fails to teach:
further comprising determining a plurality of in vivo locations of the exogenous non-labeled therapeutic agent, by measuring a pH of the region of interest based on a the CEST magnetic resonance signals of the exogenous non-labeled therapeutic agent 

further comprising determining a plurality of in vivo locations of the CEST agent, by measuring a pH of the region of interest based on a the CEST magnetic resonance signals of the CEST agent (page 104, col 2, paragraphs 1-3; pages 108-109, Amine –NH2 Protons, pH changes show difference in signals across the locations of the region of interest; page 110, col 1, paragraph 1, “direct effect of pH on chemical exchange rate makes CEST an ideal technique to assess change in pH in vivo”, “image contrast due to changes in pH has been utilized in a significant amount of APT studies”; page 110, col 1, paragraph 2; note that the combined Haris, Castelli, Kogan invention teaches to the exogenous non-labeled therapeutic agent). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CEST drug therapy imaging method of Haris and Castelli to utilize the CEST pH determination feature as taught by Kogan because pH is an important marker of many disease processes and pathologies including cancer and stroke (page 110, col 1, paragraph 1, lines 1-2).  
	Regarding claim 8, the combined references of Haris, Castelli and Kogan teach all of the limitations of claim 6. Primary reference Haris fails to teach:
wherein: the exogenous non-labeled therapeutic agent comprises at least two different types of water exchangeable protons, and the determining a pH is based on a ratio of CEST magnetic resonance signals from the two different types of water exchangeable protons.

wherein: the CEST agent comprises at least two different types of water exchangeable protons, and the determining a pH is based on a ratio of CEST magnetic resonance signals from the two different types of water exchangeable protons (page 110, col 1, paragraph 2, lines 11-17; the two exchanging sites are two water exchangeable protons on a single CEST agent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CEST drug therapy imaging method of Haris, Castelli and Kogan to utilize the CEST pH determination feature based on the types of water exchangeable protons as taught by Kogan because pH is an important marker of many disease processes and pathologies including cancer and stroke (page 110, col 1, paragraph 1, lines 1-2). Utilizing the Kogan pH feature that incorporates two proton exchange sites thus provides a more accurate determination of disease states.
Regarding claim 18, the combined references of Haris and Castelli all of the limitations of claim 17. Primary reference Haris fails to teach: 
further comprising instructions that, when executed by a computer, cause the computer to perform: determining a plurality of in vivo locations of the exogenous non-labled therapeutic agent, by measuring a pH value of the region of interest based on the CEST magnetic resonance signals of the exogenous non-labeled therapeutic agent.

further comprising instructions that, when executed by a computer, cause the computer to perform: determining a plurality of in vivo locations of the CEST agent, by measuring a pH value of the region of interest based on the CEST magnetic resonance signals of the CEST agent. (page 104, col 2, paragraphs 1-3; pages 108-109, Amine –NH2 Protons, pH changes show difference in signals across the locations of the region of interest; page 110, col 1, paragraph 1, “direct effect of pH on chemical exchange rate makes CEST an ideal technique to assess change in pH in vivo”, “image contrast due to changes in pH has been utilized in a significant amount of APT studies”; page 110, col 1, paragraph 2; note that the combined Haris, Castelli, Kogan invention teaches to the exogenous non-labeled therapeutic agent).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CEST drug therapy imaging method of Haris and Castelli to utilize the CEST pH determination feature as taught by Kogan because pH is an important marker of many disease processes and pathologies including cancer and stroke (page 110, col 1, paragraph 1, lines 1-2).  
	Regarding claim 20, the combined references of Haris, Castelli and Kogan teach all of the limitations of claim 18. Primary reference Haris fails to teach:
wherein: the exogenous non-labeled therapeutic agent includes at least two different types of water exchangeable protons, and the determining a pH is based on a 
However, the analogous art of Kogan of using CEST imaging to study cancer (page 102, col 2, paragraph 3, lines 1-6; page 110, col 1, paragraph 1, lines 1-2) teaches:
wherein: the CEST agent includes at least two different types of water exchangeable protons, and the determining a pH is based on a ratio of CEST magnetic resonance signals from the two different types of water exchangeable protons (page 110, col 1, paragraph 2, lines 11-17; the two exchanging sites are two water exchangeable protons on a single CEST agent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CEST drug therapy imaging method of Haris, Castelli and Kogan to utilize the CEST pH determination feature based on the types of water exchangeable protons as taught by Kogan because pH is an important marker of many disease processes and pathologies including cancer and stroke (page 110, col 1, paragraph 1, lines 1-2). Utilizing the Kogan pH feature that incorporates two proton exchange sites thus provides a more accurate determination of disease states.
Regarding claim 30, the combined references of Haris and Castelli all of the limitations of claim 29. Primary reference Haris fails to teach:
wherein said data processing system comprises non-transitory, computer-executable instructions that, when executed by said data processing system, causes the data processing system to perform: determining a plurality of in vivo locations of the 
However, the analogous art of Kogan of using CEST imaging to study cancer (page 102, col 2, paragraph 3, lines 1-6; page 110, col 1, paragraph 1, lines 1-2) teaches:
wherein said data processing system comprises non-transitory, computer-executable instructions that, when executed by said data processing system, causes the data processing system to perform: determining a plurality of in vivo locations of the CEST agent, by measuring a pH value of the region of interest based on the CEST magnetic resonance signals of the CEST agent. (page 104, col 2, paragraphs 1-3; pages 108-109, Amine –NH2 Protons, pH changes show difference in signals across the locations of the region of interest; page 110, col 1, paragraph 1, “direct effect of pH on chemical exchange rate makes CEST an ideal technique to assess change in pH in vivo”, “image contrast due to changes in pH has been utilized in a significant amount of APT studies”; page 110, col 1, paragraph 2; note that the combined Haris, Castelli, Kogan invention teaches to the exogenous non-labeled therapeutic agent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CEST drug therapy imaging method of Haris and Castelli to utilize the CEST pH determination feature as taught by Kogan because pH is an important marker of many disease processes and pathologies including cancer and stroke (page 110, col 1, paragraph 1, lines 1-2).  

wherein: the exogenous non-labeled therapeutic agent comprises at least two different types of water exchangeable protons, and the determining a pH is based on a ratio of CEST magnetic resonance signals from the two different types of water exchangeable protons.
However, the analogous art of Kogan of using CEST imaging to study cancer (page 102, col 2, paragraph 3, lines 1-6; page 110, col 1, paragraph 1, lines 1-2) teaches:
wherein: the CEST agent comprises at least two different types of water exchangeable protons, and the determining a pH is based on a ratio of CEST magnetic resonance signals from the two different types of water exchangeable protons (page 110, col 1, paragraph 2, lines 11-17; the two exchanging sites are two water exchangeable protons on a single CEST agent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CEST drug therapy imaging method of Haris, Castelli and Kogan to utilize the CEST pH determination feature based on the types of water exchangeable protons as taught by Kogan because pH is an important marker of many disease processes and pathologies including cancer and stroke (page 110, col 1, paragraph 1, lines 1-2). Utilizing the Kogan pH feature that incorporates two proton exchange sites thus provides a more accurate determination of disease states.
Claims 7, 19, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Haris, in view of Castelli, in further view of Kogan as applied to claim 6, 18, or 30 above, and further in view of Ali, M., et al., (Tracking the Relative In Vivo Pharmacokinetics of Nanoparticles with PARACEST MRI. Mol Pharm, 2009. Vol. 6, p. 1409-1416) hereinafter Ali.  
Regarding claim 7, the combined references of Haris, Castelli and Kogan teach all of the limitations of claim 6. Primary reference Haris fails to teach: 
wherein the CEST magnetic resonance signals indicate penetration of the exogenous non-labeled therapeutic agent in the region of interest 
However, the analogous art of Ali of using CEST MRI to image tumors (page 8, In Vivo CEST MRI, lines 1-2) teaches:
wherein the CEST magnetic resonance signals indicate penetration of the therapeutic agent in the region of interest (page 7, In Vivo CEST MRI, lines 6-10; page 8, In Vivo CEST MRI, lines 1-6; figure 4 part A; both the change in contrast around the interior rim of the tumor, the spatiotemporal tracking of the contrast agent, and the images in figure 4 indicate the penetration of the contrast agent into the tumor region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CEST drug therapy imaging method of Haris, Castelli and Kogan to utilize the tumor penetration imaging techniques of Ali because understanding the pharmacokinetics of the two nanoparticles within the tumor tissue, demonstrated tissue permeability and elimination rates which were lower than expected. This can help determine the best nano-particles for each biomedical application (page 9, paragraph 4, lines 3-6, lines 8-10).

wherein the CEST magnetic resonance signals indicate penetration of the exogenous non-labeled therapeutic agent in the region of interest
However, the analogous art of Ali of using CEST MRI to image tumors (page 8, In Vivo CEST MRI, lines 1-2) teaches:
wherein the CEST magnetic resonance signals indicate penetration of the therapeutic agent in the region of interest (page 7, In Vivo CEST MRI, lines 6-10; page 8, In Vivo CEST MRI, lines 1-6; figure 4 part A; both the change in contrast around the interior rim of the tumor, the spatiotemporal tracking of the contrast agent, and the images in figure 4 indicate the penetration of the contrast agent into the tumor region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CEST drug therapy imaging method of Haris, Castelli, and Kogan to utilize the tumor penetration imaging techniques of Ali because understanding the pharmacokinetics of the two nanoparticles within the tumor tissue, demonstrated tissue permeability and elimination rates which were lower than expected. This can help determine the best nano-particles for each biomedical application (page 9, paragraph 4, lines 3-6, lines 8-10). 
Regarding claim 31, the references of Haris, Castelli and Kogan teach all of the limitations of claim 30. Primary reference Haris fails to teach: 
wherein the CEST magnetic resonance signals indicate penetration of the exogenous non-labeled therapeutic agent in the region of interest 
In Vivo CEST MRI, lines 1-2) teaches:
wherein the CEST magnetic resonance signals indicate penetration of the therapeutic agent in the region of interest (page 7, In Vivo CEST MRI, lines 6-10; page 8, In Vivo CEST MRI, lines 1-6; figure 4 part A; both the change in contrast around the interior rim of the tumor, the spatiotemporal tracking of the contrast agent, and the images in figure 4 indicate the penetration of the contrast agent into the tumor region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CEST drug therapy imaging method of Haris, Castelli and Kogan to utilize the tumor penetration imaging techniques of Ali because understanding the pharmacokinetics of the two nanoparticles within the tumor tissue, demonstrated tissue permeability and elimination rates which were lower than expected. This can help determine the best nano-particles for each biomedical application (page 9, paragraph 4, lines 3-6, lines 8-10). 
Claims 12, 24, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Haris, in view of Castelli as applied to claims 11, 23, or 35 above, and further in view of Khemtong, C., et al. (Polymeric nanomedicine for cancer MR imaging and drug delivery. Chem. Commun, 2009. P. 3497-3510) hereinafter Khemtong. 
Regarding claim 12, the combined references of Haris and Castelli teach all of the limitations of claim 11. Primary reference Haris fails to teach: 
wherein said drug delivery system is a nanoparticle drug delivery system.

wherein said drug delivery system is a nanoparticle drug delivery system (page 3502, col 2, paragraph 3, lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CEST drug therapy imaging method of Haris and Castelli to utilize the nanoparticle drug carrier system of Khemtong because conjugation of small molecular drugs to polymers can improve their pharmacokinetics and tumor accumulation (page 3503, col 1, paragraph 2, lines 1-2). 
Regarding claim 24, the combined references of Haris and Castelli teach all of the limitations of claim 23. Primary reference Haris fails to teach: 
wherein said drug delivery system is a nanoparticle drug delivery system.
However, the analogous art of Khemtong of CEST MRI imaging technologies (page 3502, col 1, paragraph 2, lines 1-3) teaches: 
wherein said drug delivery system is a nanoparticle drug delivery system (page 3502, col 2, paragraph 3, lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CEST drug therapy imaging method of Haris to utilize the nanoparticle drug carrier system of Khemtong because conjugation of small molecular drugs to polymers can improve their pharmacokinetics and tumor accumulation (page 3503, col 1, paragraph 2, lines 1-2). 
Regarding claim 36, the combined references of Haris and Castelli teach all of the limitations of claim 35. Primary reference Haris fails to teach: 

However, the analogous art of Khemtong of CEST MRI imaging technologies (page 3502, col 1, paragraph 2, lines 1-3) teaches: 
wherein said drug delivery system is a nanoparticle drug delivery system (page 3502, col 2, paragraph 3, lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CEST drug therapy imaging method of Haris and Castelli to utilize the nanoparticle drug carrier system of Khemtong because conjugation of small molecular drugs to polymers can improve their pharmacokinetics and tumor accumulation (page 3503, col 1, paragraph 2, lines 1-2).

Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below. 
Regarding the applicant’s arguments on page 11 of the remarks, the applicant argues that the Haris and Castelli references fail to teach to the claim limitations of independent claims 1, 13, and 25. Specifically the applicant argues that the limitations of administering to a subject an exogenous, non-labeled therapeutic agent, such an agent having at least one proton that is exchangeable with protons in surrounding water molecules so as to enable detection of the proton by a chemical exchange saturation transfer (CEST) process. The applicant further argues that the Haris reference teachings of PLG+TXT as an exogenous non-labeled therapeutic agent are not proper because the PLG backbone contains the protons rather than the TXT portion of the 2 is the end group that contains the water-exchangeable proton used in CEST imaging; [0017]; [0019]; [0021]; [0025]-[0027], PLG+Drug is considered to be a exogenous non-labeled therapeutic agent does not include a label for imaging purposes, but rather PLG for drug delivery and treatment effectiveness; [0029]; [0030]), with the NH2 protons of the PLG molecule. The cleavage of PLG provided in the tumor or cancer tissue is what enables the activation of the proton that is exchangeable with protons in surrounding water molecules and thus is detected using the CEST process. The cleavage process does not add additional protons to the PLG molecule, and therefore the NH2 protons that are a structural part of the administered PLG-TXT compound are considered to be exchangeable. In paragraph [0008] of the reference, “the cleavage of PLG by cathespsin B can expose exchangeable –NH2 protons in the PLG that are then monitored non-invasively through CEST”. Therefore, the PLG 
The applicant further argues on page 11 of the remarks that the references fail to teach to acquiring a plurality of CEST magnetic resonance signals corresponding to exchange of protons from the exogenous non-labeled therapeutic agent with protons in free water molecules at each of a plurality of times subsequent to said administering. This feature is taught by the Castelli reference which shows that using CEST imaging at multiple points subsequent to the use of an administered exogenous agent provides a visualization of tumor accumulation over time. The applicant argues that the combination of Haris with Castelli is improper because the types of administered compounds are not equivalent. Castelli provides teachings that show that the movement of an administered compound to a target tumor region can be monitored over time to provide greater insight into how the molecule is retained or modified in the tumor environment (pages 276-278, Discussion). The reference further teaches to liposomes being used as nanocarriers in drug delivery protocols or loaded with hydrophilic drugs to be better delivered to tumor cells (page 271, Introduction). Therefore, this similar drug delivery system teaches to the precise tumor targeting of the PLG-TXT tumor targeted drugs utilized in the Haris reference. Therefore, one of ordinary skill would look towards the CEST imaging of the Castelli reference of imaging liposome accumulation over time to incorporate into the Haris invention. One of ordinary skill in the art would utilize the more continuous tumor monitoring at a plurality of time points subsequent administering a treatment dose, because it better enables a determination of drug efficacy, accumulation in targeted regions, and uptake in diseased cells (page 271, Introduction, 
The applicant further argues that the CEST measurements of Castelli cannot be applied to Haris because the Haris reference discloses a baseline anatomic image, a CEST image, as well as a single CEST image one hour after injection. Examiner notes that the Castelli reference teaches to the monitoring of CEST images at intervals of 10’, 45’, 90’, and 2 hrs. which are well within or near the 1 hour imaging range disclosed in the Haris reference. The applicant further argues that the cleavage process of Haris is destructive and therefore the additional CEST images could not be acquired, but does not provide any further citations in the prior art references to support this assertion. As the biological process of cleavage would occur at a defined rate over time, then the multiple CEST images at the defined intervals would show this process occurring over time in a similar way to the liposome imaging as detailed in the Castelli reference. Therefore, one of ordinary skill would look to acquire a plurality of CEST magnetic resonance signals at a plurality of times to better provide a treatment profile to physicians. 
For these reasons, the applicant’s arguments have been considered but are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793            

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791